Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00152-CV

                  IN THE INTEREST OF A.A., E.A., T.A., A.A., and L.A.

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-PA-01881
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs of appeal are assessed against appellants.

       Dale L. Hill’s motion to withdraw as counsel is GRANTED.

       Gerald Uretsky’s motion to withdraw as counsel is GRANTED.

       SIGNED September 11, 2013.


                                              _________________________________
                                              Karen Angelini, Justice